DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (Claims 6-23) in the reply filed on 3/16/20222 is acknowledged.   Group I (Claims 1-5) have been canceled by the Applicant.
Information Disclosure Statement
The information disclosure statement filed 4/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  	The examiner notes that this is applied to NPL Taiwan Application No. 106131661 office action mailed April 16, 2021 which is not in English and does not contain a concise explanation of the relevance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 6, 8-13, 15-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fennell et al (US Publication 2008/0281179).
Referring to Claim 6, Fennell et al teaches an implant device comprising: a sensor interface configured to interface with a sensor (e.g. Figure 2, Element 201); a sensing circuit that measures at least one physiological parameter of an individual (e.g. Paragraphs [0007] and [0023] discloses receiving one or more analyte related signals from the analyte sensor); a sensor detector configured to: detect whether the sensor is interfacing with the sensor interface (e.g. Paragraphs [0007] and [0023] disclose detecting an electrical connection with an analyte sensor); activate the sensing circuit based on the detection (e.g. Paragraphs [0007] and [0023] discloses when an electrical connection with an analyte sensor is detected activating a data processing device to receive one or more analyte related signals from the analyte sensor).
Referring to Claim 8, Fennell et al teaches the implant device of claim 6, wherein the sensor detector includes: a signal generator configured to send a signal to the sensor interface (e.g. Paragraph [0072] discloses a signal is transmitted from unit 620 to sensor and unit 610 using counter electrode contact (cntr)); a signal detector configured to receive a corresponding signal from the sensor interface when the sensor is interfacing with the sensor interface, wherein the corresponding signal is related to the signal (e.g. Paragraph [0072] discloses receiving a signal at the ground terminal contact (gnd) which is the same signal sent from the cntr after being passed through a conductivity bar/trace 611 of the sensor unit 610).

Referring to Claim 9, Fennell et al teaches the implant device of claim 6, wherein the sensor includes a first sensor node (e.g. Figure 6, cntr connection) and a second sensor node (e.g. Figure 6, gnd/grd connection), and the sensor interface includes a first interface node and a second interface node, the sensor interface being further configured to electrically couple the first sensor node with the first interface node and the second sensor node with the second interface node (e.g. Figure 6 and Paragraph [0072]).
Referring to Claims 10 and 20, Fennell et al teaches the claimed invention, wherein when the sensor is interfacing with the sensor interface, the sensor is configured to electrically couple the first and the second interface nodes (e.g. Paragraph [0072]).

Referring to Claims 11 and 22, Fennell et al teaches the claimed invention, wherein the sensor detector includes: a signal generator configured to generate a signal at the first interface node of the sensor interface; a signal detector configured to detect a corresponding signal at the second interface node of the sensor interface when the sensor is interfacing with the sensor interface, wherein the generated signal and the corresponding signal are related (e.g. Paragraph [0072] discloses receiving a signal at the ground terminal contact (gnd) which is the same signal sent from the cntr after being passed through a conductivity bar/trace 611 of the sensor unit 610).

Referring to Claims 12 and 23, Fennell et al teaches the claimed invention, wherein the generated signal and the corresponding signal have the same signal frequency (e.g. Paragraph [0072] discloses the signal is passed through a conductivity bar/trace 611 of the sensor unit 610 and therefore has the same signal frequency as the signal being generated at cntr. The examiner notes that the claim does not require the signal detector to compare the signal received to the signal being generated).
Referring to Claim 13, Fennell et al teaches the implant device of claim 6, wherein at least one of the sensor detector and the sensing circuit is implemented in an integrated circuit (e.g. Paragraph [0079] discloses the components of unit 620 include integrated circuit design).

Referring to Claim 15, Fennell et al teaches the implant device of claim 6, further comprising a power source that provides power to the sensing circuit and the sensor detector (e.g. Paragraph [0066] disclose the power supply is embedded in unit 620).

Referring to Claim 16, Fennell et al teaches the implant device of claim 6, wherein the sensor interface is a re-matable interface (e.g. Paragraph [0104] discloses that the sensor counter is configured to increment by one with each sensor replacement).

Referring to Claim 17, Fennell et al teaches a method for activating a sensing circuit of an implant device for measuring at least one physiological parameter of an individual (e.g. Paragraph [0034] discloses the device is implantable), the method comprising: providing a sensor and a sensor interface (e.g. Figure 2, interface 201 and Figure 6, sensor 610); detecting whether the sensor is interfacing with the sensor interface; activating the sensing circuit based on the detection of whether the sensor is interfacing with the sensor interface (e.g. Paragraphs [0007] and [0023] discloses when an electrical connection with an analyte sensor is detected activating a data processing device to receive one or more analyte related signals from the analyte sensor).
Referring to Claim 18, Fennell et al teaches the method of claim 17, further comprising: interfacing the sensor interface with the sensor (e.g. Figure 6 and Paragraphs [0007] and [0023]).
Referring to Claim 21, Fennell et al teaches the method of claim 18, further comprising: measuring the at least one physiological parameter of the individual using the sensor after the interfacing of the sensor interface with the sensor (e.g. Paragraph [0007] discloses receiving one or more analyte related signals from the analyte sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fennell et al (US Publication 2008/0281179) in view of Cooper et al (US Publication 2009/0030293).

Referring to Claims 7 and 19, Fennell et al teaches the claimed invention, except wherein the sensor interface includes a mechanical clamp for holding the sensor to the implant device.
 	Cooper et al teaches that it is known to use sensors (5 and 10) with holder clamps (216) as set forth in Figure 19 and Paragraph [0162] to provide improved reliability of the sensors being connected to the interface by reducing the ease of the sensor displacement.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Fennell et al, with sensors with holder clamps as taught by Cooper et al, since such a modification would provide the predictable results of improved reliability of the sensors being connected to the interface by reducing the ease of the sensor displacement.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fennell et al (US Publication 2008/0281179).
Referring to Claim 14, Fennell et al teaches the implant device of claim 6 teaches the components of unit 620 include integrated circuit design (e.g. Paragraph [0079]).  However, Fennell et al does not disclose wherein the sensor detector is implemented in a first integrated circuit and the sensing circuit is implemented in a second integrated circuit.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the sensor detector is implemented in a first integrated circuit and the sensing circuit is implemented in a second integrated circuit, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann et al (US Patent 6,809,653) teaches where the device is activated by detection of the connection to the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792